Title: To George Washington from Robert Howe, 29 January 1781
From: Howe, Robert
To: Washington, George


                        

                            
                            Dear sir,
                            Tunes’s 29th jany 1781
                        
                        I unluckily missed of a letter from Col. Barber Sent me express. the purport of it however I fancy can be
                            pretty well ascertained, as it was brought by an intelligent officer acquainted with the occasion of it who met with Col.
                            Sprout. The enemy had taken part at Staten Island with intention to Support the Jersey insurgents. They sent out a spy
                            with a proclamation offering the Same terms to the Jersey revolters that they offered to the Pensylvanians, complaining
                            highly of the ingratitude of the latter, and hoping better things from the Jersey Corps, and promising to come and
                            negociate for them— The man bringing this fine epistle thought proper to reveal himself to Col. Dayton and to give up
                            every paper and by his Conduct appears to be in Our interest. This, Sir, I think is the substance of the letter—a lame
                            horse obliged me to Stop Short of Smith’s where I intended to be and take up my quarters for the night in a dirty
                            disagreable doghole where the express must have passed and repassed me which gives me much anxiety. As the troops with me
                            are much fatigued and those gone by Kings ferry, I suppose—by this time well on their way; and each party out of provision I
                            do not think they had to be delayed in their return for anything we have as yet heard. they will therefore march off from
                            thence about ten o’clock. I imagine the enemy upon hearing of the event of the 27th will parade over to york Island again.
                            I am Dear Sir with the greatest respect Your Excellency’s Most obedient and Most humble servant
                        
                        
                            Robt Howe
                        
                    